

114 SRES 505 RS: Expressing the sense of the Senate regarding compliance enforcement of Russian violations of the Open Skies Treaty.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 530114th CONGRESS2d SessionS. RES. 505IN THE SENATE OF THE UNITED STATESJune 21, 2016Mr. Corker (for himself, Mr. Cardin, Mr. Cotton, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 27, 2016Reported by Mr. Corker, without amendmentRESOLUTIONExpressing the sense of the Senate regarding compliance enforcement of Russian violations of the
			 Open Skies Treaty.
	
 Whereas the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002 (in this resolution referred to as the Open Skies Treaty), which established a regime for unarmed aerial observation flights over the entire territory of its participants, is one of the most wide-ranging international efforts to date to promote openness and transparency of military forces and activities;
 Whereas the United States Government has declared that strengthening and maintaining European security is a top priority for the United States, that the Open Skies Treaty is a key element of the Euro-Atlantic security architecture, and that arms control is a key part of that effort because robust multilateral conventional arms control arrangements contribute to a more stable and secure European continent;
 Whereas, according to Secretary of State James Baker, addressing the Open Skies Conference in 1990, the end of the Cold War gave the Open Skies Treaty new importance as a stabilizing factor in East-West relations, openness and transparency in military matters offered the most direct path to greater predictability and reduced risk of inadvertent war, and Open Skies Treaty was thus potentially the most ambitious measure to build confidence ever undertaken;
 Whereas, according to the President’s letter of submittal for the Open Skies Treaty provided to Congress by the Secretary of State on August 12, 1992, it is the purpose of the Open Skies Treaty to promote openness and transparency of military forces and activities and to enhance mutual understanding and confidence by giving States Party a direct role in gathering information about military forces and activities of concern to them;
 Whereas, according to the Report on Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments published by the Department of State on April 11, 2016 (in this resolution referred to as the 2016 Compliance Report), the Russian Federation continues not to meet its obligations [under the Open Skies Treaty] to allow effective observation of its entire territory, raising serious compliance concerns;
 Whereas, according to the 2016 Compliance Report, Russian conduct giving rise to compliance concerns has continued since the Open Skies Treaty entered into force in 2002 and worsened in 2010, 2014, and 2015; and
 Whereas, according to the 2016 Compliance Report, ongoing efforts by the United States and other States Party to the Open Skies Treaty to address these concerns through dialogue with the Russian Federation have not resolved any of the compliance concerns.: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)restrictions upon the ability of Open Skies Treaty aircraft to overfly all portions of the territory of a State Party impede openness and transparency of military forces and activities and undermine mutual understanding and confidence, especially when coupled with an ongoing refusal to address compliance concerns raised by other States Party subject to such restrictions;
 (2)it is essential to the accomplishment of the purpose of the Open Skies Treaty that Open Skies Treaty aircraft be able to observe the entire territory of a State Party in a timely and reciprocal manner as provided for under the Open Skies Treaty;
 (3)the Russian Federation’s restrictions upon the ability of Open Skies Treaty aircraft to overfly all portions of the territory of the Russian Federation constitute violations of the Open Skies Treaty; and
 (4)for so long as the Russian Federation remains in noncompliance with the Open Skies Treaty, the United States should take such measures as are necessary to bring about the Russian Federation’s return to full compliance with its treaty obligations, including, as appropriate, through the imposition of restrictions upon Russian overflights of the United States.June 27, 2016Reported without amendment